


Exhibit 10.1
    
300,000 Shares                                 Date of Grant: September 8, 2015




STANDALONE RESTRICTED SHARE


NEW HIRE INDUCEMENT AWARD


FOR DENBURY RESOURCES INC.


THIS STANDALONE RESTRICTED SHARE NEW HIRE INDUCEMENT AWARD (the “Award”) is made
effective on the Date of Grant shown above by Denbury Resources Inc. (the
“Company”) in favor of Christian S. Kendall (“Holder”).


WHEREAS, the Company desires to grant to the Holder shares of Restricted Stock
as an inducement for Holder to accept employment as the Chief Operating Officer
of the Company, pursuant to the Offer Letter agreement between the parties
(“Offer Letter”);


WHEREAS, the Compensation Committee of the Board of Directors of the Company,
comprised solely of independent directors within the meaning of the rules of the
New York Stock Exchange (“NYSE”) who are also non-employee directors within the
meaning of Rule 16b-3b(3)(i) under the Exchange Act, has approved the issuance
of the Award as an “inducement award” within the meaning of NYSE Rule 303A.08;


WHEREAS, Restricted Stock will be issued by the Company in the Holder’s name and
be issued and outstanding for all purposes (except as provided below) but held
by the Company (together with the stock power set forth below) until such time
as all or part of such Restricted Stock is vested by reason of the lapse of the
applicable restrictions, after which time the Company shall make delivery of the
Vested Shares to Holder;


WHEREAS, the Restricted Stock is to be issued under the Award as a standalone
award agreement and not pursuant to any of the Company’s equity compensation
plans; and


WHEREAS, the Company and Holder understand and agree that the Award is in all
respects subject to the terms and provisions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.Restricted Stock Award. The Company hereby grants to the Holder an aggregate
of three hundred thousand (300,000) shares of Restricted Stock (“Award
Restricted Shares”) on the terms and conditions set forth herein including,
without limitation, the restrictions more specifically set forth in Section 2
below.


2.Vesting of Award Restricted Shares. The restrictions on the Award Restricted
Shares shall lapse (Award Restricted Shares with respect to which restrictions
have



A-1

--------------------------------------------------------------------------------




lapsed being herein referred to as “Vested Shares”) and such Award Restricted
Shares shall become (i) non-forfeitable with respect to the specified percentage
of the Award Restricted Shares on the dates set forth in (a) though (c) below,
and (ii) will become 100% vested and non-forfeitable on the occurrence (if any)
of the earliest of the dates set forth in (d) through (f) below:


(a)
34% of the Award Restricted Shares on the date of the 1st Anniversary of the
Date of Grant;



(b)
33% of the Award Restricted Shares on the date of the 2nd Anniversary of the
Date of Grant;



(c)
the remaining balance of the Award Restricted Shares on the date of the 3rd
Anniversary of the Date of Grant;



(d)
the date of Holder’s death or Disability;



(e)
the date of a Change of Control; and



(f)
the date of a Post-Separation Change of Control, as defined below.

    


For purposes of the Award, the term “Post-Separation Change of Control” means a
Change of Control which follows the Holder’s Separation, but results from the
Commencement of a Change of Control that occurs prior to the Holder’s
Separation. For all purposes of the Award, the term “Commencement of a Change of
Control” means the date on which any material action, including without
limitation through a written offer, open-market bid, corporate action, proxy
solicitation or otherwise, is taken by a “person” (as defined in Section 13(d)
or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in Section
13(d)(3) of the 1934 Act), or their affiliates, to commence efforts that, within
12 months after the date of such material action, leads to a Change of Control
involving such person, group, or their affiliates.


3.Restrictions – Forfeiture of Award Restricted Shares. The Award Restricted
Shares are subject to restrictions including that all rights of Holder to any
Award Restricted Shares which have not become Vested Shares shall automatically,
and without notice, terminate and shall be permanently forfeited on the date of
Holder’s Separation for a reason other than death or Disability. Notwithstanding
the foregoing, if there is an applicable Post-Separation Change of Control, the
previously forfeited Award Restricted Shares (and any corresponding Dividend
Equivalent) shall be reinstated and become Vested Shares and, for all purposes
of the Award, Holder will be deemed to have Separated on the day after such
Post-Separation Change of Control.


4.Withholding. If and when any Award Restricted Shares become Vested Shares, the
minimum statutory tax withholding required to be made by the Company, or other
withholding rate as determined by the Committee in its discretion if determined
not to be detrimental to the Company or Holder, shall be paid by Holder to the
Administrator, as



A-2

--------------------------------------------------------------------------------




applicable, in cash, by delivery of Stock, which Stock may be in whole or in
part Vested Shares, based on the Fair Market Value of such Stock on the date of
delivery, or via payroll deduction. The Holder, in his sole discretion, may
direct that the Company withhold at any rate which is in excess of the minimum
withholding rate described in the preceding sentence, but not in excess of the
highest incremental tax rate for Holder, and such additional directed
withholding will be made in the same manner as described in the preceding
sentence except that such additional directed withholding may only be paid in
Stock which have been previously acquired and have been held by Holder for at
least six (6) months prior to the date of delivery.


5.Issuance of Shares.


(a)As holder of the Award Restricted Shares, Holder shall have voting rights
related to such Award Restricted Shares to the same extent as an owner of issued
and outstanding Stock. However, in lieu of the right to receive regular cash or
stock dividends (“Dividends”) relative to such Award Restricted Shares during
the restricted period, the Holder is entitled to a Dividend Equivalent whenever
the Company pays a Dividend on the shares of Stock underlying the Award
Restricted Shares. The amount of the Dividend Equivalent shall be shares, cash,
or other property equal to, in the case of (i) cash or shares, the product of
(a) the per-share amount of the Dividend paid and (b) the number of Award
Restricted Shares held on the record date related to the Dividend being paid on
the underlying Stock represented by such Award Restricted Shares; or (ii) other
property, the amount determined by the Administrator. The Company will retain
custody of all Dividend Equivalents (which are subject to the same restrictions,
terms, and conditions as the Award Restricted Shares) until the Award Restricted
Shares or a portion thereof become Vested Shares. If an Award Restricted Share
is forfeited, any such related Dividend Equivalent also shall be forfeited.
Unless otherwise determined by the Committee, Stock distributed in connection
with a Stock split or Stock dividend, and other property (other than cash)
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Award Restricted Shares with respect to
which such Stock or other property has been distributed.


(b)The Committee may allow Holder to elect, or may require, that any cash
dividends paid on a share of Restricted Stock be automatically reinvested in
additional shares of Restricted Stock.


(c)The Administrator shall deliver the Vested Shares and Dividend Equivalent
amounts (the former reduced by the number of Vested Shares or cash, as
applicable, and the latter reduced by payroll deduction delivered to the
Administrator to pay required withholding under Section 4 above) to the Holder
as soon as reasonably possible following Vesting.


6.No Transfers Permitted. During the restricted period, neither the Award, the
Award Restricted Shares nor any right under the Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Holder and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate. The Award may be transferred pursuant to a domestic relations
order entered or approved by a court of



A-3

--------------------------------------------------------------------------------




competent jurisdiction upon delivery to the Company of a written request for
such transfer and a certified copy of such order.


7.Administration.


(a)Authority of the Committee. The Award shall be administered by the Committee
except to the extent the Board elects to administer the Award, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” The Committee shall have the authority, in its sole and absolute
discretion, to: (i) determine whether, to what extent, and under what
circumstances the Award may be vested, settled, exercised, canceled, or
forfeited; (ii) interpret and administer the Award; (iii) establish, amend,
suspend, or waive rules and regulations used to administer the Award, (iv)
accelerate the date on which the restrictions on the Award lapse; and (v) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Award, including to correct
any defect, supply any omission or reconcile any conflict between the Award and
the Holder’s Offer Letter or other terms and conditions of employment.


(b)Manner of Exercise of Committee Authority. It is the intent of the Company
that, to the fullest extent possible, the grant of the Award to Holder, who is
or may become subject to section 16 of the Exchange Act, shall be exempt from
such section pursuant to an exemption under Rule 16b-3(d)(1) (except for
transactions acknowledged in writing to be non-exempt by Holder).


(c)Delegation of Authority. The Committee may delegate any or all of its powers
and duties under the Award subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, to the extent that such delegation will not (i) violate
applicable law or (ii) result in the loss of an exemption under Rule
16b-3(d)(1). The Committee may also appoint agents to assist it in administering
the Award that are employees (whether or not such employee is an officer).


(d)Limitation of Liability. The Committee and each member thereof shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to it, him or her by any officer or employee of the Company or any of
its Subsidiaries, the Company’s legal counsel, independent auditors, consultants
or any other agents assisting in the administration of the Award. Members of the
Committee and any officer or employee of the Company or any of its Subsidiaries
acting at the direction or on behalf of the Committee shall not be personally
liable for any action taken or omitted or determination made in good faith with
respect to the Award, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.


8.
Amendment; Subdivision or Consolidation; Recapitalization; Change of Control;
Reorganization.



(a)Amendments to the Award. The Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue or terminate the Award at any time
before it vests in full; provided, however, that, without the consent of Holder,
no such



A-4

--------------------------------------------------------------------------------




Committee action may materially and adversely affect the rights of Holder under
the Award. For purposes of clarity, any adjustments made to the Award pursuant
to Section 8(b) through 8(g) will be deemed not to materially and adversely
affect the rights of Holder under the Award and therefore may be made without
the consent of Holder.


(b)Changes in Capital Structure. The existence of the Award shall not affect in
any way the right or power of the Company, the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company or its Subsidiaries, any issue of debt or equity
securities ahead of or affecting Stock or the rights thereof, the dissolution or
liquidation of the Company or its Subsidiaries, or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.


(c)Subdivision or Consolidation of Shares. The terms of the Award shall be
subject to adjustment by the Committee from time to time, in accordance with the
following provisions:


i.If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, or in the event the
Company distributes an extraordinary cash dividend, then, the number of shares
of Stock (or other kind of shares or securities) that may be acquired under the
Award shall be increased proportionately.


ii.If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under the Award shall also be decreased proportionately.


iii.Whenever the number of shares of Stock subject to the Award is required to
be adjusted as provided in this Section 8(c), the Committee shall prepare and
provide to Holder a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in the number of shares of Stock.


(d)Recapitalization. If the Company recapitalizes, reclassifies its capital
stock, or otherwise changes its capital structure (a “recapitalization”) without
the occurrence of a Change of Control, the number and class of shares of Stock
covered by the Award shall be adjusted so that the Award shall thereafter cover
the number and class of shares of Stock and securities to which Holder or any
permitted transferee would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, Holder or
permitted transferee had been the holder of record of the number of shares of
Stock then covered by the Award.


(e)Additional Issuances. Except as expressly provided herein, the issuance by
the Company of shares of stock of any class or securities convertible into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the



A-5

--------------------------------------------------------------------------------




exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to the Award.


(f)Change of Control and Other Events. Notwithstanding any other provisions
herein to the contrary, effective upon a Change of Control or changes in the
outstanding Stock by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of the Award and not otherwise provided
for by this Section 8, the Committee, acting in its sole discretion without the
consent or approval of Holder or any permitted transferee, may effect one or
more of the following alternatives: (i) provide for a cash payment with respect
to Award Restricted Shares by requiring the mandatory surrender to the Company
by Holder or any permitted transferees of some or all of the Award Restricted
Shares (irrespective of whether the Award is then vested) as of a date, before
or after such Change of Control, specified by the Committee, in which event the
Committee shall thereupon cancel the Award (with respect to all shares subject
to such Award) and pay to Holder or permitted transferee an amount of cash (or
other consideration including securities or other property) (other than a
Dividend Equivalent payable in cash) equal to the Change of Control Price (as
defined below); or (ii) make such adjustments to the Award as the Committee
deems appropriate to reflect such pending or effective Change of Control
(including, but not limited to, (x) the substitution, assumption, or
continuation of the Award by the successor company or a parent, subsidiary or
affiliate thereof for new awards of that successor, and (y) the adjustment as to
the number and price of shares of Stock or equity of the successor entity or
other consideration subject to the Award); provided, however, that the Committee
may determine in its sole discretion that no adjustment is necessary to the
Award.


(g)Change of Control Price. The “Change of Control Price” means (i) if the
Change of Control is the result of a tender or exchange offer for, consolidation
or merger of, sale of all or substantially all of the assets of, or the
liquidation or dissolution of, the Company, the consideration per share of Stock
received by the shareholders in connection with such transaction, or, if (i) is
not applicable, (ii) the highest Fair Market Value of a share of Stock during
the sixty (60) day period prior to and including the date of a Change of
Control. To the extent that the consideration paid in any such transaction
described in (i) above consists all or in part of securities or other non-cash
consideration, the value of such securities and other non-cash consideration
shall be the fair cash equivalent as determined by such reasonable methods or
procedures as shall be established by the Committee.


9.No Right To Continued Employment. The Award shall not confer upon the Holder
any right with respect to continuation of employment by the Company, or any
right to provide services to the Company, nor shall it interfere in any way with
Holder’s right to terminate employment, or the Company's right to terminate
Holder’s employment, at any time and for any reason.


10.Governing Law. All questions arising with respect to the provisions of the
Award shall be determined by application of the laws of the State of Delaware,
without



A-6

--------------------------------------------------------------------------------




giving effect to any conflict of law provisions thereof. The obligation of the
Company to deliver Stock hereunder is subject to applicable federal and state
securities laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.


11.Binding Effect. The Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, and permitted successors and assigns of
the parties hereto.


12.Severability. If any provision of the Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to the Holder, or
would disqualify the Award under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to the applicable
law or, if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Award,
such provision shall be stricken as to such jurisdiction, or as to the Holder
and the remainder of the Award shall remain in full force and effect.


13.Unfunded Status of Awards; No Trust or Fund Created. The Award shall not
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Holder or any
other person. To the extent that the Holder acquires a right to receive payments
or Stock from the Company or any Affiliate pursuant to the Award, such right
shall be no greater than the right of any general unsecured creditor of the
Company or such Affiliate.


14.Fractional Shares. No fractional shares of Stock shall be issued or delivered
pursuant to the Award, and the Committee shall determine in its sole discretion
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares of Stock or whether such fractional shares of
Stock or any rights thereto shall be canceled, terminated, or otherwise
eliminated with or without consideration.


15.Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.


16.Conditions to Delivery of Stock. Nothing shall require the Company to issue
any shares with respect to the Award if that issuance would, in the opinion of
counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. In addition, Holder shall not sell or otherwise
dispose of Stock that is acquired upon grant or vesting of the Award Restricted
Shares in any manner that would constitute a violation of any applicable federal
or state securities laws, or the rules, regulations or other requirements of the
Securities and Exchange Commission or any stock exchange upon which the Stock is
then listed.



A-7

--------------------------------------------------------------------------------






17.Evidencing Stock. The Stock delivered pursuant to the Award may be evidenced
in any manner deemed appropriate by the Committee in its sole discretion,
including, but not limited to, in the form of a certificate issued in the name
of the Holder or by book entry, electronic or otherwise and shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Award or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such Stock
or other securities are then listed, and any applicable federal, state or other
laws, and the Committee may cause a legend or legends to be inscribed on any
such certificates to make appropriate reference to such restrictions. If
certificates representing Restricted Stock are registered in the name of the
Holder, the Committee may require that such certificates bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Holder deliver a stock power to the Company, endorsed
in blank, related to the Restricted Stock.


18.Additional Agreements. The Holder may be required to agree in writing, as a
condition to the grant of the Award or otherwise, to subject the Award settled
following such Holder’s Separation to a general release of claims and/or a
noncompetition or other restricted covenant agreement in favor of the Company
and its Affiliates, with the terms and conditions of such agreement(s) to be
determined in good faith by the Committee.


19.Termination of Service. Except as provided herein, the treatment of the Award
upon a Separation by Holder shall be specified in any separation agreement
entered into between the Holder and the Company.


20.Clawback. The Award is subject to any written clawback policies that the
Company, with the approval of the Board, has adopted or may adopt after the date
hereof. Any such policy may subject amounts paid or realized with respect to the
Award to reduction, cancelation, forfeiture or recoupment if certain specified
events or wrongful conduct occur, including but not limited to an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy adopted to conform to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and rules promulgated thereunder by the Securities and
Exchange Commission and that the Company determines should apply to the Award.


21.Section 409A of the Code. It is the intent of the Company that the Award
shall not be deferred compensation subject to Section 409A of the Code, and the
Award shall be administered accordingly. Holder shall not have any right to
defer delivery of Vested Shares following the date of vesting, and such delivery
shall occur no later than March 15 of the calendar year after the year in which
such vesting has occurred. Notwithstanding anything herein to the contrary, in
no event shall the Company or the Committee be liable for the payment of, or any
gross up payment in connection with, any taxes or penalties owed by the Holder
pursuant to Section 409A of the Code.


22.Definitions. For purposes of the Award, the following terms shall be defined
as set forth below:



A-8

--------------------------------------------------------------------------------






(a)“Administrator” means the Company’s President and CEO, Senior Vice President
and Chief Financial Officer and Vice President and Chief Human Resources
Officer.


(b)“Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.


(c)“Board” means the Board of Directors of the Company.


(d)“Cause” shall mean either (i) a final, nonappealable conviction of Holder for
commission of a felony involving moral turpitude, or (ii) Holder’s willful gross
misconduct that causes material economic harm to the Company or that brings
substantial discredit to the Company’s reputation.


(e)“Change of Control” means the occurrence of any one of the following with
respect to the Company:


i.“Continuing Directors” no longer constitute a majority of the Board; the term
“Continuing Director” shall mean any individual who has served as a Director for
one year or more, together with any new Directors whose election by the Board or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the Directors then still in office who were either
Directors at the beginning of such one-year period or whose election or
nomination for election as previously so approved;


ii.any person or combination of persons acting as a group (as defined in Rule
13d-3 under the Exchange Act) become the beneficial owners (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of shares of Stock
representing thirty percent (30%) or more of the voting power of the Company’s
then outstanding securities entitled generally to vote for the election of
Directors;


iii.a merger or consolidation to which the Company is a party, regardless of the
surviving entity in such transaction, if (A) the shareholders of the Company
immediately prior to the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of less
than fifty percent (50%) of the combined voting power to vote for the election
of directors of the surviving corporation, or other entity following the
effective date of such merger or consolidation, or (B) following such merger or
consolidation, fifty percent (50%) or more of the individuals who (on the date
immediately prior to the date of execution of the agreement providing for such
merger or consolidation) constitute the members of Senior Management do not, as
of a date six months after such merger or consolidation, hold an



A-9

--------------------------------------------------------------------------------




officer’s position which would make them a member of senior management of the
surviving corporation; or


iv.the sale of all, or substantially all, of the assets of the Company or the
liquidation or dissolution of the Company.


Notwithstanding the foregoing, if a Holder’s Separation is for a reason other
than for Cause, and occurs not more than ninety (90) days prior to the date on
which a Change of Control occurs, for the purpose of the Award, such termination
shall be deemed to have occurred immediately following a Change of Control.


Notwithstanding anything herein to the contrary, under no circumstances will a
change in the constitution of the board of directors or managers of any
Subsidiary, a change in the beneficial ownership of any Subsidiary, the merger
or consolidation of a Subsidiary with any other entity, the sale of all or
substantially all of the assets of any Subsidiary or the liquidation or
dissolution of any Subsidiary (in each case which does not constitute and is not
part of a sale of all or substantially all of the assets of the Company)
constitute a “Change of Control.”


(f)“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.


(g)“Committee” means the Compensation Committee of the Board.


(h)“Director” means a member of the Board.


(i)“Disability” shall mean the Holder’s inability to engage in any substantial
gainful activity by reason of any medically-determinable physical or mental
impairment which, in the reasonable opinion of the Committee or its designee
based on such medical evidence as it deems necessary, can be expected to result
in death or can be expected to last for a continuous period of not less than
twelve (12) months; provided, however, that such Disability did not result, in
whole or in part from: (i) a felonious undertaking or (ii) an intentional
self-inflicted wound.


(j)“Dividend Equivalent” means a right, granted to Holder, to receive cash,
Stock, or other property equal in value to dividends paid or issued with respect
to a specified number of shares of Stock.


(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.


(l)“Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported by the stock exchange on that date (or if no sales occur on that
date, on the last preceding date on which such sales of the Stock are so
reported); (ii) if the Stock is not traded on a national securities exchange but
is traded over the counter at the time a determination of its fair market value
made, the average between the reported high and low bid and asked prices of
Stock on the most recent date on which Stock was publicly traded; or (iii) in
the



A-10

--------------------------------------------------------------------------------




event Stock is not publicly traded at the time a determination of its value is
required to be made under the Award, the amount determined by the Committee in
its discretion in such manner as it deems appropriate, taking into account all
factors the Committee deems appropriate.


(m)“person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity; a person, together with that
person’s Affiliates and Associates (as those terms are defined in Rule 12b-2
under the Exchange Act, provided that “registrant” as used in Rule 12b-2 shall
mean the Company), and any persons acting as a partnership, limited partnership,
joint venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Company with such person, shall be deemed a single “person.”


(n)“Restricted Stock” means Stock granted to the Holder under this Award, that
is subject to certain restrictions and to a risk of forfeiture.


(o)“Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.


(p)“Senior Management” means that group composed of the Company’s Chief
Executive Officer, President, Chief Operating Officer, Chief Financial Officer,
Executive Vice Presidents, Senior Vice Presidents and General Counsel, as such
specific officers’ positions exist and individuals are then serving in such
positions at the time in question.


(q)“Separation” means (and shall occur on the date on which) Holder ceases to
have an employment or service relationship with the Company and its Affiliates
for any reason, including death or Disability; provided, however, that a
Separation will not be considered to have occurred (x) upon the Holder’s ceasing
an employment relationship with the Company and its Affiliates if at that time
the Holder continues to serve, or commences serving, as a director of the
Company, or (y) while the Holder is on sick leave, military leave, or any other
leave of absence approved by the Company, if the period of such leave does not
exceed 90 days, or, if longer, so long as the Holder’s right to reemployment or
a continuing service relationship with the Company is guaranteed either by
statute or by contract.


(r)“Stock” means the Company’s Common Stock, par value $0.001 per share, and
such other securities as may be substituted (or re-substituted) for Stock
pursuant to Section 8.


(s)“Subsidiary” means with respect to the Company, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by the Company.



A-11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused the Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.


DENBURY RESOURCES INC.
Per:
/s/ Phil Rykhoek
 
Phil Rykhoek, Chief Executive Officer
 
 
 
 
Per:
/s/ Mark Allen
 
Mark Allen, SVP & Chief Financial Officer






A-12